Filed:   August 24, 1998

                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT


                           No. 98-1385
                       (CA-97-3986-6-13AK)



Donald J. Strable,

                                             Plaintiff - Appellant,

         versus


Charles B. Simmons, Jr., etc.,
                                               Defendant - Appellee.



                            O R D E R



    The court amends its opinion filed August 5, 1998, as follows:

    On page 2, line 1 of text: "Charles B. Simmons, Jr., ap-
peals ...." is corrected to read "Donald J. Strable appeals ...."

    On page 2, line 7 of text -- "We deny Simmons’ motion ...." is

corrected to read "We deny Strable’s motion ...."

                                     For the Court - By Direction



                                        /s/ Patricia S. Connor
                                                 Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1385



DONALD J. STRABLE,

                                              Plaintiff - Appellant,

          versus


CHARLES B. SIMMONS, JR., Judge, Master-in-
Equity,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-97-3986-6-13AK)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Donald J. Strable appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Strable v. Simmons, No. CA-97-3986-6-13AK (D.S.C. Feb. 13, 1998).

We deny Strable’s motion for sanctions and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3